


Exhibit 10.28


SECOND AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE


$15,000,000.00
 
San Diego, California
 
 
February 5, 2014

FOR VALUE RECEIVED, the undersigned MAXWELL TECHNOLOGIES, INC. (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at 10421 Wateridge Court, Suite 150, San Diego, CA 92121, or at
such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Fifteen Million Dollars ($15,000,000.00), or so much thereof as may be
advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.
DEFINITIONS:
As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
(a)“Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.
(b)“Fixed Rate Term” means a period commencing on a Business Day and continuing
for a period of thirty (30) days, during which all or a portion of the
outstanding principal balance of this Note bears interest determined in relation
to LIBOR; provided however, that no Fixed Rate Term may be selected for a
principal amount less than One Million Dollars ($1,000,000); and provided
further, that no Fixed Rate Term shall extend beyond the scheduled maturity date
hereof. If any Fixed Rate Term would end on a day which is not a Business Day,
then such Fixed Rate Term shall be extended to the next succeeding Business Day
(c)“LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) and determined pursuant to the following formula:
LIBOR =
Base LIBOR
 
 
100% - LIBOR Reserve Percentage
 

(i)“Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank for the purpose of calculating effective rates of interest for
loans making reference to LIBOR, as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of thirty
(30) days and in an amount approximately equal to the principal amount to which
such Fixed Rate Term applies. Borrower understands and agrees that Bank may base
its quotation of the Inter-Bank Market Offered Rate upon such offers or other
market indicators of the Inter-Bank Market as Bank in its discretion deems
appropriate including, but not limited to, the rate offered for U.S. dollar
deposits on the London Inter-Bank Market.
(ii)“LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during a one (1) month period.
(d)“Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.
INTEREST:
(a)Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a three hundred sixty (360) day year, actual days
elapsed) either (i) at a floating rate per annum equal to the Prime Rate in
effect from time to time or (ii) at a fixed rate per annum determined by Bank to
be two and one quarter of one percent (2.25%) above LIBOR in effect on




--------------------------------------------------------------------------------




the first day of the Fixed Rate Term. When interest is determined in relation to
the Prime Rate, each change in the interest rate shall become effective each
Business Day that the Bank determines that the Prime Rate has changed. Bank is
hereby authorized to note the date, principal amount and interest rate
applicable thereto and any payments made thereon on Bank’s books and records
(either manually or by electronic entry) and/or on any schedule attached to this
Note, which notations shall be prima facie evidence of the accuracy of the
information noted.
(b)Selection of Interest Rate Options. At any time any portion of this Note
bears interest determined in relation to LIBOR for a Fixed Rate Term, it may be
continued by Borrower at the end of the Fixed Rate Term so that all or a portion
thereof bears interest determined in relation to the Prime Rate or to LIBOR for
a new Fixed Rate Term. At any time any portion of this Note bears interest
determined in relation to the Prime Rate, Borrower may at any time convert all
or a portion thereof so that it bears interest determined in relation to LIBOR
for a Fixed Rate Term. At such time as Borrower requests an advance hereunder or
wishes to select an interest rate determined in relation to the Prime Rate or a
Fixed Rate Term for all or a portion of the outstanding principal balance
hereof, and at the end of each Fixed Rate Term, Borrower shall give Bank notice
specifying: (i) the interest rate option selected by Borrower and (ii) the
principal amount subject thereto. Any such notice may be given by telephone (or
such other electronic method as Bank may permit) so long as, with respect to
each LIBOR selection for a Fixed Rate Term, (A) if requested by Bank, Borrower
provides to Bank written confirmation thereof not later than three (3) Business
Days after such notice is given, and (B) such notice is given to Bank (i) prior
to 10:00 a.m. Pacific time, on the first day of the Fixed Rate Term, or (ii) at
a later time during any Business Day if Bank, at its sole option but without
obligation to do so, accepts Borrower’s notice and quotes a fixed rate to
Borrower. If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Bank of the applicable fixed
rate. If no specific designation of interest is made at the time any advance is
requested hereunder or at the end of any Fixed Rate Term, Borrower shall be
deemed to have made a Prime Rate interest selection for such advance or the
principal amount to which such Fixed Rate Term applied.
(c)Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.
(d)Payment of Interest. Interest accrued on this Note shall be payable on the
last day of each month, commencing December 31, 2011, in the case of loans
accruing interest at Prime Rate, and on the last day of each Fixed Rate Term for
loans accruing interest for a Fixed Rate Term.
(e)Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a three hundred sixty (360) day year, actual days elapsed) equal to
five percent (5%) above the rate of interest from time to time applicable to
this Note.
BORROWING AND REPAYMENT:
(a)Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note,
the Credit Agreement and any document executed in connection with or governing
this Note; provided however, that the total outstanding borrowings under this
Note shall not at any time exceed the principal amount stated above. The unpaid
principal balance of this obligation at any time shall be the total amounts
advanced hereunder by the holder hereof less the amount of principal payments
made hereon by or for Borrower, which balance may be endorsed hereon from time
to time by the holder. The outstanding principal balance of this Note shall be
due and payable in full on April 30, 2014 or such earlier date as all principal
owing hereunder becomes due and payable by acceleration or otherwise.
(b)Advances. Advances hereunder, to the total amount of the principal sum stated
above, may be made by the holder at the oral or written request of (i)
Borrower’s chief executive officer or chief financial officer, or their
designees, any one acting alone, who are authorized to request advances and
direct the disposition of any advances until written notice of the revocation of
such authority is received by the holder at the office designated above, or (ii)
any person, with respect to advances deposited to the credit of any deposit
account of Borrower, which advances, when so deposited, shall be conclusively
presumed to have been made




--------------------------------------------------------------------------------




to or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account. The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.
(c)Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR.
PREPAYMENT:
(a)    Prime Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Prime Rate at any time, in
any amount and without penalty.
(b)    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR for a fixed rate at any time and
in the minimum amount of One Million Dollars ($1,000,000); provided however,
that if the outstanding principal balance of this Note is less than said amount,
the minimum prepayment amount shall be the entire outstanding principal balance
thereof. In consideration of Bank providing this prepayment option to Borrower,
or if any such portion of this Note shall become due and payable at any time
prior to the last day of the Fixed Rate Term by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee, calculated as follows
for each such Fixed Rate Term:
(i)
Determine the amount of interest which would have accrued on the amount prepaid
at the interest rate applicable to such amount had it remained outstanding until
the last day of the Fixed Rate Term.

(ii)
Subtract from the amount determined in (i) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such Fixed Rate Term at LIBOR in effect on the date of prepayment for
new loans made for such term and in a principal amount equal to the amount
prepaid.

(iii)
If the result obtained in (ii) for any Fixed Rate Term is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum seven and three-quarters of one
percent (7.75%) above the Prime Rate in effect from time to time (computed on
the basis of a three hundred sixty (360) day year, actual days elapsed).
EVENTS OF DEFAULT:
This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of the date hereof,
as amended, restated, modified or supplemented from time to time (the “Credit
Agreement”). Any default in the payment or performance of any obligation under
this Note, or any defined event of default under the Credit Agreement, shall
constitute an “Event of Default” under this Note.
MISCELLANEOUS:
(a)Remedies. Upon the occurrence and during the continuance of any Event of
Default, the holder of this Note, at the holder’s option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate. Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.
(b)Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.




--------------------------------------------------------------------------------




(c)Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.


[Balance of Page Intentionally Left Blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


MAXWELL TECHNOLOGIES, INC.
 
 
By:     /s/ Kevin Royal                                                
 
Name:     Kevin Royal                                                
 
Title:   Sr. V.P. and Chief Financial Officer                
 
 
 
 
 
 
 





